Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Information Disclosure Statement
	The IDS dated 7/15/2021 was considered and the references therein were found to have no bearing on the allowability of the claims as provided.  However, it is noted that the NPL references #1 was not considered because the copy provided is not legible.  The clarity of the document is such that it can neither be read by the examiner or searched using USPTO search tools.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Such claim limitation(s) is/are: a first coating system and a second coating system in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with the functional language “coating” without sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The term “system” is merely a generic placeholder for the term “means”.
Since the claims limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “a coating process” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof [0057-0061].
a laser drilling system in claims 1 and 17 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with the functional language “coating” without sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The term “system” is merely a generic placeholder for the term “means”.
Since the claims limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 17 has been interpreted to cover “laser systems” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof [0066-0069].
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elissa Kingsland on 10/19/2020.

The application has been amended as follows: 

In claim 17, the phrase “the second coating system” was changed to read “the first coating system”.
Reasons for Allowance
	Claims 1-8 and 15-25 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to provide a first coating system as described in the current specification configured to apply a primer and base coat to a first portion of a needle blank and a laser drilling system configured to laser  nor is it known to provide a coating system comprising a surgical needle blank having a coated and uncoated portion and a laser drilling system configured to create a suture attachment end with the second uncoated end of the surgical needle blank and a coating system configured to apply a second coating to at least the second portion of the surgical needle blank that was uncoated wherein the second system includes a basket configured to house the needles that meets the drainage area limitations of claim 17.
The most pertinent prior art (Maurer et al.) teaches coating surgical needles similar to the method used in the current claims.  However, Maurer fails to teach the use of laser drilling to provide a suture attachment point for the needles manufactured.
Another prior art (Samsell et al.) teaches that it is known to provide holes in surgical needles via laser drilling but is otherwise unrelated to the general coating method of the current claims.
Another prior art (Ou et al.) teaches that it is known to provide a topcoat to surgical needles using a basket dip coating method similar to what is claimed in the current claims.  However, Ou fails to teach laser drilling holes in the needles and providing partially uncoated needles.
Another prior art (R1) shows types of baskets that may be used to hold surgical items but is otherwise largely unrelated to the problems solved by the current application.
Another prior art (Vetrecin et al.) teaches that it is known to dry coated needles in a vacuum oven but is otherwise largely unrelated to the laser drilling process of the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717